PER CURIAM.
We reverse appellant’s conviction for possession of a controlled substance on the ground that the comment by a prosecution witness on the accused’s right to remain silent, to which defense counsel objected and moved for a mistrial, impermissibly prejudiced appellant’s right to a fair trial. Doyle v. Ohio, 426 U.S. 610, 96 S.Ct. 2240, 49 L.Ed.2d 91 (1976); Clark v. State, 363 So.2d 331 (Fla.1978); Willinsky v. State, 360 So.2d 760 (Fla.1978); Shannon v. State, 335 So.2d 5 (Fla.1976); Bennett v. State, 316 So.2d 41 (Fla.1975); Marshall v. State, 393 So.2d 584 (Fla. 1st DCA 1981); Harris v. State, 381 So.2d 260 (Fla. 5th DCA 1980); Barnes v. State, 375 So.2d 40 (Fla. 3d DCA 1979). Our ruling makes it unnecessary to consider the other grounds for reversal raised by appellant.
Reversed and remanded for new trial.